DETAILED ACTION
In the Non-Final Rejection mailed 7/9/2021:
Claims 1-20 were cancelled.
Claims 21-40 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 11/2/2021 has been entered:
Claims 1-20 are cancelled.
Claims 21-45 are active.
Claims 41-45 are new.
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Neergaard fails to disclose the newly recited limitations of claims 21 and 36, the examiner respectfully disagrees, and an explanation of how Neergaard discloses each of these limitations is found below.
Drawings
The drawings were received on 4/13/2020. These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 30-33, 36-39, and 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neergaard (US 20150020426), herein referenced ‘Neergaard’.
Regarding claim 21, Neergaard discloses a hybrid trigger assembly (Fig. 6) for a firearm (10; Figs. 1-2), the hybrid trigger assembly comprising: 
a pin hole (Fig. 6); and 
a trigger (12, 14, 18, 40; Fig. 6) rotatable about the pin hole, the trigger comprising: 
a skeleton (12, 14, 18; Fig. 6); and 
a molded portion (40) that is molded and permanently attached to the skeleton such that the molded portion at least partially encompasses the skeleton (Fig. 6; par. 29), wherein the skeleton comprises: 
a central portion that is disposed adjacent to and at least partially surrounds the pin hole (Fig. 6; portion of trigger 12 surrounding pivot); 
a first portion extending in a forward direction from the central portion (Fig. 6; portion of trigger 12 extending to the right of pivot); 
a second portion extending in a rear direction from the central portion, wherein the rear direction is opposite and parallel to the forward direction (Fig. 6; portion of trigger 12 to the left of pivot); and 
a third portion extending in a lower direction from the central portion, wherein the lower direction is perpendicular to the forward direction (Fig. 6; at least a portion of component 18 extends below the pivot when the firearm is held upside down), 
wherein a part of the molded portion is disposed above the pin hole (Fig. 6; when the firearm is held upside down, coating 40 is disposed above the pivot).
Regarding claim 22, Neergaard discloses wherein the first portion comprises a sear portion (18) that engages a hammer (20; par. 23).
Regarding claim 30, Neergaard discloses wherein the molded portion comprises a polymer material (par. 28).
Regarding claim 31, Neergaard discloses wherein the skeleton comprises a steel material (par. 27).
Regarding claim 32, Neergaard discloses wherein the skeleton comprises a hole that is concentric with the pin hole (Figs. 2 and 6).
Regarding claim 33, Neergaard discloses wherein the molded portion comprises at least one hole (par. 31).
Regarding claim 36, Neergaard discloses a hybrid trigger assembly (Fig. 6) for a firearm (10; Figs. 1-2), the hybrid trigger assembly comprising: 
a skeleton (12, 14, 18, Fig. 6); 
a molded portion (40) that is molded onto the skeleton (par. 29) and at least partially encompasses the skeleton (Fig. 6); and 
a pin hole (Fig. 6), wherein the skeleton comprises: 
a plurality of exposed portions that protrude to an outer surface of the molded portion (Fig. 6);
a central portion that is disposed adjacent to and at least partially surrounds the pin hole (Fig. 6; portion of trigger 12 surrounding pivot); and 
three portions that extend away from the central portion (Fig. 6; first portion of trigger 12 extending to the right of pivot, second portion of trigger 12 exetnding to the left of pivot, third portion 14 of trigger 12 extending downward from pivot), 
wherein a part of the molded portion is disposed at the rearmost portion of the skeleton (Fig. 6; any portion of trigger 12 to the left of component 18 could be considered the rearmost portion of the skeleton, including at least some of molded portion 40).
Regarding claim 37, Neergaard discloses wherein the three portions comprise: 
a first portion extending in a forward direction from the central portion (Fig. 6; portion of trigger 12 extending to the right of pivot); 
a second portion extending in a rear direction from the central portion, wherein the rear direction is opposite and parallel to the forward direction (Fig. 6; portion of trigger 12 extending to the left of pivot); and 
a third portion (14) extending in a lower direction from the central portion, wherein the lower direction is perpendicular to the forward direction (Fig. 6; bow 14 extends downward from pivot).
Regarding claim 38, Neergaard discloses wherein the plurality of exposed portions comprises: 
a sear portion (18) that engages a hammer (20), wherein the sear portion is disposed on the first portion (Fig. 6); and
a finger interface portion disposed on the third portion (Fig. 6; forward surface of bow 14 immediately above molded portion 40).
Regarding claim 39, Neergaard discloses wherein the skeleton comprises a hole that is concentric with the pin hole (Figs. 2 and 6).
Regarding claims 41-42, Neergaard discloses wherein the skeleton is a unitary component (Fig. 6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard (US 20150020426) as applied to claim 21 above, and further in view of Geissele (US 20110167697), herein referenced ‘Geissele’.
Regarding claim 24, Neergaard discloses wherein the second portion comprises a rear arm portion (Fig. 6), but does not expressly teach wherein the rear arm portion supports a disconnector spring cavity. 
Geissele teaches a trigger (20) comprising a skeleton (Fig. 2) defining a central portion (Fig. 2; about which pivot pin 25 pivots), a first portion (40) extending forward from the central portion (Fig. 2), a second portion (43) extending rearward from the central portion (Fig. 2), and a third portion (29) extending downward from the central portion (Fig. 2), wherein the rear of the second portion supports a disconnector spring (33) cavity (43; Figs. 3-6; par. 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second portion of the trigger of Neergaard to support a disconnector spring cavity as taught by Geissele in order to obtain the advantages known in the art of a disconnector for the firearm, namely engagement and disengagement of the trigger from the hammer when cycling the firearm.
Regarding claims 28-29, Neergaard discloses wherein the second portion comprises a selector portion at least a portion of which protrudes to an outer surface of the molded portion (Fig. 6), but does not expressly teach wherein the selector portion engages a safety selector.
Geissele teaches a trigger (20) comprising a skeleton (Fig. 2) defining a central portion (Fig. 2; about which pivot pin 25 pivots), a first portion (40) extending forward from the central portion (Fig. 2), a second portion (43) extending rearward from the central portion (Fig. 2), and a third portion (29) extending downward from the central portion (Fig. 2), wherein the second portion comprises a selector portion (47) that engages a safety selector (safety cam; par. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second portion of the trigger of Neergaard to engage a safety selector as taught by Geissele in order to obtain the advantages known in the art of a safety selector for the firearm, namely enabling a user to switch between a safe position and a firing position, as desired.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard (US 20150020426) as applied to claim 36 above, and further in view of Kaakkola et al. (US 7997260), herein referenced ‘Kaakkola’.
Regarding claim 40, Neergaard does not expressly teach wherein the molded portion comprises at least one hole for a fastener.
Kaakkola teaches a projectile firing device (20) comprising a trigger (38; Fig. 7) including a skeleton (35) and a molded portion (33) surrounding the skeleton (Fig. 7), wherein the molded portion comprises at least one hole (Fig. 7) for a fastener (39B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the molded portion of the trigger of Neergaard to include a hole for a fastener as taught by Kaakkola in order to enable a user to adjust the distance that the trigger travels when pulled (Kaakkola; col. 6 lines 39-41).
Allowable Subject Matter
Claims 43-45 are allowable.
Claims 23, 25-27, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In the Non-Final Rejection mailed 7/9/2021, claims 23, 25, 26, and 34 were indicated as being allowable if rewritten to overcome the rejections under 35 USC 112(b) and to include all of the limitations of their respective base claim and any intervening claims from which they depend. In response, claim 23 was rewritten into independent form (including the features of claims 21 and 22) as new claim 43, claim 25 was rewritten into independent form (including the features of claim 21) as new claim 44, and claim 34 was rewritten into independent form (including the features of claims 21 and 33) as new claim 45. Additionally, the 35 USC 112(b) issues previously indicated were addressed in each instance. As such, claims 43-45 are allowable. The reasons that these claims are allowable over the prior art are found in the Non-Final Action mailed 7/9/2021.
Claims 23, 25, 26, and 34 contain allowable subject matter for the same reasons as those indicated in the Non-Final Rejection mailed 7/9/2021. 
Claim 27 contains allowable subject matter because Bender, Geissele, and Wheatley fail to disclose all of the limitations of claim 21, from which claim 27 depends, since none disclose at least a skeleton with a central portion adjacent to and partially surrounding a pin hole, a first portion extending in a forward direction from the central portion, a second portion extending in a rear direction from the central portion, and a third portion extending in a lower direction from the central portion, where the rear direction is opposite and parallel to the forward direction, where the lower direction is perpendicular to the forward direction, and where a part of a molded portion is disposed above the pin hole. Additionally, none of Bender, Geissele, Wheatley, Neergaard, and Kaakkola disclose that the molded portion further encompasses at least a portion of each of the first portion, the second portion, and the third portion of the skeleton, and recited in claim 27.
Claim 35 contains allowable subject matter because Bender, Geissele, and Wheatley fail to disclose all of the limitations of claim 21, from which claim 35 depends, since none disclose at least a skeleton with a central portion adjacent to and partially surrounding a pin hole, a first portion extending in a forward direction from the central portion, a second portion extending in a rear direction from the central portion, and a third portion extending in a lower direction from the central portion, where the rear direction is opposite and parallel to the forward direction, where the lower direction is perpendicular to the forward direction, and where a part of a molded portion is disposed above the pin hole. Additionally, Neergaard only discloses holes in the molded portion in the sense that the molded portion of Neergaard can include an open cell foam. However, if the molded portion of Neergaard is above the pin hole, as required by claim 1, then none of the holes would be offset to the left-hand side of the trigger when viewed from above, nor would their be any reason to provide a hole to the left hand side of the trigger. Kaakkola, meanwhile, teaches two holes perpendicular to one another through which fasteners 39A and 39B extend, but neither of these holes both extends through the molded portion and is offset toward a left-hand side of the trigger when viewed from above, as recited in claim 35.
Conclusion
Claims 1-20 are cancelled, claims 21-22, 24, 28-33, and 36-42 are rejected, claims 23, 25-27, and 34-35 are objected to, and claims 43-45 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641